DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
Claims 1, 4, 6-7, and 9-24 are pending for examination.  
Claim Rejections - 35 USC § 112
The rejection of claims 1, and 4-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to Applicant’s amendment to the claims.  However, a new rejection is set forth below.
Claims 1, 4, 6-7, 9-18, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 and 18 recite “a nitrogen/phosphorous ratio.”  However, it is not clear if the ratio refers to the number of atoms of nitrogen versus the number of atoms of phosphorous the recited micelles, the number of molecules of PLGA-p-PEI to DNA, or if the ratio refers to a weight ratio between the PEI and DNA within the claimed particle/micelle.  Due to the ambiguity 
Claims 4, 6-7, 9-17, and 21-24 are rejected as dependent upon a rejected base claim, and are not considered allowable for the reasons set forth below.
Claim 24 recites the method of claim 4, “wherein the therapeutic agent present in the interior hydrophobic core is sirolimus or paclitaxel and the therapeutic agent bound to the portion of the hydrophilic exterior surface of the shell is heparin.”
However, there is lack of antecedent basis for the limitation “wherein the therapeutic agent present in the interior hydrophobic core is sirolimus or paclitaxel and the therapeutic agent bound to the portion of the hydrophilic exterior surface of the shell is heparin,” in claim 4, which ultimately depends from claim 1.
Claim 1, recites “wherein the two or more therapeutic agents include at least one nucleic acid and the two or more therapeutic agents comprise an antiproliferative drug and an antithrombotic drug.”  There is no mention that one of the therapeutic agents in claim 24 is a nucleic acid.  Therefore, the scope of claim 24 lacks antecedent basis from claim 4 (which depends from claim 1). 
Claim Rejections - 35 USC § 102
The rejection of claim(s) 1, 4, 6-12, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2010, see IDS), is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claim(s) 1, 4, 6-12, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Nice et al. (2014), is withdrawn in response to Applicant’s amendment to the claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7, and 9-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2010) in view of Lu et al. (US20160184443A1).
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that the combination of the cited references fails to disclose or suggest each and every element of the claimed invention in the manner claimed. In particular, Applicants argued that “[t]he combination of the cited references fail to disclose or suggest a particle comprising PLGA-g-PEI as claimed, wherein the particle is a nanoparticle having a diameter in a range of about 100nm to about 300nm.”
Applicants further argued that Lu et al. teach that particle size decreases as the N/P ratio increases.  
Contrary to Applicant’s assertions, Applicants have not provided any evidence that the particles of Lu et al. are distinct from the particles/micelles of the instant claims.  The instant claims recite a ratio of nitrogen/phosphorous recited in the claims.  However, it is not clear if Applicants are referring to the number of nitrogen atoms versus the number of phosphorous atoms in the claimed micelles, the number of molecules of PLGA-PEI versus the number of molecules of DNA, or if Applicants are referring to a weight ratio between the PEI and DNA within the claimed particle/micelle.
Applicants specifically referred to ¶ [0026] of Lu et al. to support the assertion that Lu et al. taught increasing the N/P ratio of the disclosed particles to 17.2 produced particles having a diameter of about 50 nm.   However, a closer read of Lu et al. reveals that the N/P ratio described in Lu et al. references the number of molecules of PLGA-PEI to the number of DNA molecules in a particle.  See ¶ [0033] of Lu et al., teaches large particles of PLGA-PEI/DNA. “[F]or the 25 g PLGA-PEI/10 g DNA NPs, the molecular ratio of PLGA-PEI copolymer to DNA is 223. By the same method, it is estimated that the volume of 1 DNA molecule and 223 PLGA-PEI copolymers is 1.918×10.sup.−17 cm3 (or 19180 nm3). The size of these NPs is about 100 nm, corresponding to a volume of 294524 nm3. This particle may contain about 15 DNA molecules and 3345 PLGA-PEI copolymers.”
Since Applicants do not provide a definition of what is meant by “a nitrogen/phosphorous ratio” recited in the claim, a person of ordinary skill in the art would not be able to determine if the N/P ratios recited in the disclosures of Lee et al. and Lu et al. teaches away from the claimed invention.
Moreover, Applicants argued that the particles of Lee include 4kDa PLGA and Lu describes particles having 12, 16, or 110 kDa PLGA.  Applicants concluded that PLGA in the particles of both Lee and Lu is outside the range for PLGA in the particles of Claims 18 and 19.
It is agreed that Lee et al. and Lu et al. do not specifically teach wherein the PLGA has a molecular weight in a range of 40 kDa to about 70kDa.  However, without evidence of unexpected properties associated with the particles comprising PLGA in in the recited range, the difference between the prior art and the claimed invention would have been obvious to a person of ordinary skill in the art by routine experimentation.   As previously stated, Lu et al. taught complexes of PLGA-PEI including wherein the PLGA is 12-16 kDa or 100 kDa, see ¶ [0134].  Lu et al. also 
Furthermore, it would have been obvious for the skilled artisan to vary the size, charge density and biodegradable properties of the designed particle in an effort to control the transfection efficiency and cytotoxicity of the particle, see Lee et al. (2011; pages 688-689).
Additionally, applicants emphasized that the examiner has conceded that the cited art does not teach compositions comprising two or more therapeutic agents, where the two or more agents include at least one nucleic acid and the comprise an antiproliferative drug and an antithrombotic drug.  However, upon further consideration of the prior art, the examiner concludes that Lu et al. teach compositions comprising at least one therapeutic agent, wherein the agent is a nucleic acid, protein, peptide, small molecule, inter alia.  Additionally, Lu et al. teach that the therapeutic agent may be formulated for treating “human cancer, AIDS, heart disease, stroke, diabetes, respiratory disease, kidney disease, bacterial infection, and/or viral infection.” (See ¶ [0017]).  

The rejection is set forth below:
Regarding claim 1, Lee et al. describe the use of antibody functionalized polymeric micelles of PLGA-g-PEI in combination with nucleic acid, such as siRNA, for neuron-specific delivery of therapeutic agents, see scheme 2:

    PNG
    media_image1.png
    308
    975
    media_image1.png
    Greyscale

Lee et al. teach that the N/P ratio of the PGP/nucleic acid ratio influences both transfection and cell viability.  Lee et al. describe particles comprising an N/P ratio from 5/1 to 30/1, see Figure 1 & 2.  
The interior of the micelle complex is used a drug reservoir, reads on claims 4 and 11, see Scheme 2.
Regarding claim 6, Scheme 2 shows nucleic acid present on a surface of the hydrophilic exterior surface of the particle.  The nucleic acid is electrostatically bound to the PEI on the surface of the micelle.
Regarding claim 7, Scheme 2 shows the particle comprising an antibody covalently conjugated to a portion of the hydrophilic exterior surface of the shell of the particle.  
Regarding claim 8, as set forth in scheme 2, the nanoparticle has a diameter of 10-200 nm.
Regarding claims 10 and 21, and the particles of Lee et al. were prepared using PEI having a weight of 25kD and PLGA having a weight of 4kD, see the Materials and Methods§ of Lee et al.
Regarding claim 11, Lee et al. teach that the molecular weight of the polymer complex was determined to be 37kD, see “Synthesis and characterization of PGP” §. 
17.	Regarding claims 9 and 12, absent evidence to the contrary, since the prior art compounds have the identical structure as the polymeric micelles of the instant claims, one of ordinary skill in the art at the time of the effective date of the instant application would have expected that the prior art compounds would possess the same characteristics as the compounds of the instant invention. Therefore, due to the identical nature of the compounds of Lee et al. with those compounds used in the method of claim 1, a person of ordinary skill in the art would expect that compounds of Lee et al. would possess the same properties as the compounds used in the instant claims.  As per MPEP § 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Lee et al. does not teach wherein the particle comprises a cryoprotectant, comprises an anti-proliferative drug and an antithrombotic drug, or a method of treating and/or preventing cardiovascular disease, restenosis, and/or thrombosis in a subject.  Lee et al. does not teach explicitly teach wherein the disclosed particle comprises 1-5 molecules of 25kDa or 50kDa of PLGA grafted to 25 kDa branched chain PEI.  Lee et al. also does not teach the particles of claims 18-19.
Regarding claims 1, 18-19, Lu et al. teach a copolymer of PLGA and PEI, and forms a nanoparticle.  In certain embodiments, Lu et al. discloses a copolymer antibody/peptide targeting 
Regarding claims 18, Lu et al. teaches that the PLGA in the PLGA-PEI complexes include wherein the PLGA is 12-16 kDa or 100 kDa, see ¶ [0134] For reaction temperature, one can test the reaction at lower or higher temperature. For the starting material PLGA, PLGA (50:50) (12-16 kDa, lactide:glycolide 50:50 mol/mol, i.v. 0.50-0.65) and PLGA (50:50, 110 kDa) was used. A uniform product is produced. In specific embodiments, other PLGA with different molecular weights and lactide:glycolide ratios make similar materials but some properties may be slightly different. One can synthesize PLGA-PEI with different PLGA polymers. For PEI, in particular embodiments it is branched with multiple primary amines. However, branched PEI also has different molecular weights including (not limited to) 800, 1200, 1800, 2500, 5000, 25000 and 60000 kDa (? Da), from commercial sources. 
Furthermore, in regards to the inclusion of two or more therapeutic agents, including at least one nucleic acid in the particles of Lu et al., Lu et al. discloses experimental data wherein the PLGA/PEI particles are used to deliver miR-198 and Gemcitabine for the treatment of pancreatic cancer in a mouse model, see Figure 10-11, ¶s [0031-0032].
Regarding claim 14, Lu et al. teach that the PLGA-PEI particles may comprise stabilizers, including sugars, see the following:  
[101] “[S]tabilizing agents can be also added in the mixing process in order to protect the composition from loss of therapeutic activity, i.e., denaturation in the stomach. Examples of stabilizers for use in the composition include buffers, amino acids such as glycine and lysine, carbohydrates such as dextrose, mannose, galactose, fructose, lactose, sucrose, maltose, sorbitol, mannitol, etc.” 

According to the specification as filed, (page 23, 2nd ¶) sugars such as sucrose and maltose function as cryoprotectants.
Regarding claims 9, 12 and 17, with respect to “wherein the particle is stable in aqueous solution at -20oC for at least 6 months,” “wherein the hydrophobic lipophilic balance is a rage of about 4 to about 12,”  and “wherein the at least one therapeutic agent is released from the particle for at least one week,” absent evidence to the contrary, since the prior art compounds have the identical structure as the polymeric micelles of the instant claims, one of ordinary skill in the art at the time of the effective date of the instant application would have expected that the prior art compounds possess the same characteristics as the compounds of the instant invention.
As per MPEP § 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342,
1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claims 5, 13, 15, 16-20, and 24 with respect to the particular type of therapeutic agents included within the prior art micelles Lu et al. teach that a plurality of different therapeutic agents can be included, for example Lu et al. teach that antibody-based therapeutics could be delivered by the disclosed particles, these therapeutics can be used to treat a variety of disorders, including cardiovascular related disorders, see Table 2.  Absent evidence of unexpected results the prior art particles could potentially be useful for a plurality of different therapeutic agents, including anti-proliferative, and antithrombotic drugs for the treatment of disorders such as inhibiting smooth muscle cell proliferation or treating or preventing cardiovascular diseases, the 
Regarding the specific combination of the molecular weight of PEI and PLGA recited in claims 22-23, the prior art teaches that a variety of different molecular weights are possible for both PEI and PLGA in the synthesis of PLGA-g-PEI particles are possible as described above.  Since the general conditions are described in the prior art for making micelle particles of PLGA-g-PEI, and their use in the delivery of nucleic acid and drugs to cells, it would have been obvious to the ordinary skilled artisan to “discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05[R-5].  Specifically, it would have been obvious for the skilled artisan to vary the size, charge density and biodegradable properties of the designed particle in an effort to control the transfection efficiency and cytotoxicity of the particle, see Lee et al. (2011; pages 688-689). 
Absent evidence of unexpected properties associated with the full scope of the claimed invention, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have combined the cited references in the design of the instant invention.  All of the cited references are associated with the same field of endeavor, specifically the design of non-viral means for the delivery of therapeutics into a patient.  Moreover, all of the cited references describe the design of micellar structures comprising copolymers of PLGA and PEI.  Therefore, the ordinary skilled artisan would have been motivated to combine these teachings in the design of the instant invention.  
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-7, 9-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,232,050B1 in view of Nice et al. (2010) and Kraft et al. (2013).
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. Applicants traversed the instant rejection by way of amending claim 1 to include the limitations of claim 5.  According to Applicants, concluded that the rejection is moot and requests that it be withdrawn in response to the amendment to claim 1 to include limitations from original claim 5.
Contrary to Applicant’s assertions, in response to Applicant’s amendment, the cited references were further considered. Upon further review, the issued claims 23 and 34 recite wherein “the particle comprises the at least one therapeutic agent and the at least one therapeutic agent is a phosphodiesterase 4 (PDE4) inhibitor, and wherein the particle comprises at least one nucleic acid and the at least one nucleic acid is a RhoA small interfering RNA (siRNA).  The recited therapeutic agents represent an antiproliferative drug and an antithrombotic drug.  
Therefore, contrary to Applicant’s assertions, the claims of the issued US Patent render obvious the limitations recited in the instant claims as amended.
The issued claims and the pending claims are both drawn to particles and methods of using these particles to deliver therapeutic agents, including a nucleic acid to a subject.  The issued claims differ from the pending claims only to the extent that the issued claims do not recite wherein the N/P ratio is about 20:1 to about 50:1.  
Additionally, instant claim 20 recites a method for preventing cardiovascular disease, restenosis, and or thrombosis in a subject.  However, this claims is rendered obvious by the issued claim drawn to methods for the delivery of particles comprising at least one therapeutic agent, and further where the at least one therapeutic agent include PDE4 inhibitor.  The PDE4 inhibitor, rolipram, is known in the art to be useful for protecting mice from ischemic stroke and thrombosis, see Kraft et al. (2013). 
Nice et al. taught that PgP/plasmid complexes comprising an N/P of 30/1 had a transfection efficiency of approximately 35 times higher than that of PEI, without any significant cytotoxicity. 
It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have modified the claims of the issued US Patent to include wherein the claimed particles and methods comprise wherein the N/P ratio was about 20:1 to about 50:1 because the prior art teaches that these complexes have a higher transfection efficiency and lower cytotoxicity in comparison to PEI. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699